FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT LAWRENCE WILLIAMS,                        No. 14-17389

               Plaintiff - Appellant,            D.C. No. 4:13-cv-02302-CW

 v.
                                                 MEMORANDUM*
CITY OF SAN LEANDRO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Robert Lawrence Williams appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging Fourth Amendment claims

arising out of searches conducted during a traffic stop. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s grant of summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment on the basis of qualified immunity. Torres v. City of Madera, 648 F.3d
1119, 1123 (9th Cir. 2011). We affirm.

        The district court properly granted summary judgment for defendant Mund

on the basis of qualified immunity because it would not have been clear to every

reasonable police officer that the search of Williams’s person and the vehicle was

unlawful under the circumstances. See Ashcroft v. al-Kidd, 563 U.S. 731, 735, 741

(2011) (explaining two-part test for qualified immunity); see also United States v.

Ross, 456 U.S. 798, 825 (1982) (the scope of a warrantless search of an automobile

extends to “every part of the vehicle and its contents that may conceal the object of

the search” so long as there is probable cause); United States v. Garcia-Rivera, 353
F.3d 788, 791 (9th Cir. 2003) (district court correctly denied suppression motion

where officer expanded the scope of a traffic stop to a pat-down search given the

driver’s furtive movement and failure to provide any valid documentation).

      The district court did not err in refusing to consider Williams’s racial-

profiling allegations because these allegations were not part of the complaint. See

Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968-69 (9th Cir. 2006) (setting

forth standard of review and concluding that district court did not err in refusing to

consider the allegations raised in plaintiff’s response to summary judgment

because the complaint did not provide sufficient notice of these allegations).


                                           2                                      14-17389
      The district court did not abuse its discretion in denying Williams’s motions

to compel because Williams did not demonstrate actual or substantial prejudice.

See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of

review and explaining that district court’s broad discretion to deny discovery “will

not be disturbed except upon the clearest showing that [the] denial of discovery

result[ed] in actual and substantial prejudice to the complaining litigant” (citation

and quotation marks omitted)).

      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief, or raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Williams’s contentions regarding the failure to provide him with additional

pages of the Detail Call for Service Report and additional time for discovery are

unpersuasive.

      Williams’s request for monetary sanctions against Mund and his counsel, set

forth in the opening brief, is denied.

      All pending motions are denied.

      AFFIRMED.




                                           3                                    14-17389